WiNsnow, C. J.
In this case it is held:
1. Sec. 1276, Stats. 1913, relating to an appeal by any aggrieved person from the decision of the supervisors laying out a highway, provides that such person may, “within thirty ■days after such determination, appeal therefrom.” The word “determination” as here used refers to the filing of the written order in the town clerk’s office, as required by sec. 1269, Stats. 1913, and not to the oral or mental decision of the supervisors; hence the appeal to the justice of the peace was properly taken.
2. The failure to serve notice upon at least two of the supervisors of the time and place for the appointment of commissioners six days before such appointment, as required by sec. 1277, Stats. 1913, deprived the justice of jurisdiction of the subject matter, and this was not cured by the subsequent *229voluntary appearance of the supervisors before the justice. Burns v. Spring Green, 56 Wis. 239, 14 N. W. 72; State ex rel. Milliren v. Varnum, 81 Wis. 593, 51 N. W. 958. It follows that the order of the supervisors laying out the highway is unreversed, and that the complaint was properly dismissed.
By the Court. — Judgment affirmed.